UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5001



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JONATHAN PAUL JOHNSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:04-cr-00545-MJP)


Submitted:   May 16, 2007                 Decided:   August 16, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Stacey Denise Haynes, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jonathan Paul Johnson appeals the 188-month sentence

imposed    on      remand    after   he    pled    guilty,   pursuant    to   a    plea

agreement, to one count of possession of a firearm after having

been convicted of a crime punishable by more than one year of

imprisonment, in violation of 18 U.S.C. § 922(g) (2000), and one

count    of     possession       with     intent   to   distribute      cocaine    and

marijuana, in violation of 21 U.S.C. § 841(a)(1) (2000).                      In our

earlier decision, we vacated Johnson’s 120-month sentence and

remanded        for     resentencing        consistent       with    this     court’s

interpretations of United States v. Booker, 543 U.S. 220 (2005).

United States v. Johnson, 175 F. App’x 631 (4th Cir. 2006) (No. 05-

4242).

              On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states there are no

meritorious issues for appeal, but questions whether the district

court imposed an unreasonable sentence by refusing to vary from the

guideline range.            In a pro se supplemental brief captioned as a

“motion to vacate sentence and remand for re-sentencing,” Johnson

asserts that he was improperly classified as a career offender and

that the career offender status overstates his criminal history.

              We      conclude    that     Johnson’s    assertion    that     he   was

improperly classified as a career offender is without merit.

Johnson did not object to the presentence report, and at sentencing


                                           - 2 -
counsel   specifically        stated    that    he    had    no   basis   to   contest

Johnson’s career offender status. To the extent Johnson now argues

he was improperly found to be a career offender, this argument is

reviewed for plain error.            United States v. Hughes, 401 F.3d 540,

547 (4th Cir. 2005).      Our review of the record leads us to conclude

that there was no error in the district court’s conclusion that

Johnson was subject to sentencing as a career offender.

               To the extent Johnson contends the district court should

have departed below the applicable Guidelines* range or imposed a

variance sentence, this argument is unreviewable. In this case, it

is clear that the district court understood its authority to depart

or to impose a variance sentence.              Therefore, its decision not to

depart    or    vary   from    the     Guidelines      on    resentencing      is   not

reviewable.       See United States v. Edwards, 188 F.3d 230, 238 (4th

Cir. 1999).      We further conclude that Johnson’s sentence, which is

within    the     statutory    maximum     and       the    Guidelines    range,    is

reasonable.

               In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                          We

therefore deny Johnson’s motion to remand and his motion for

appointment of a law student to assist appellate counsel, and

affirm his sentence.           This court requires that counsel inform

Johnson, in writing, of the right to petition the Supreme Court of


     *
      U.S. Sentencing Guidelines Manual (USSG) (2005).

                                        - 3 -
the United States for further review.   If Johnson requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Johnson.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 4 -